                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

LLOYD D. MEEKS,                                       )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )         No. 2:18-cv-00215-JMS-DLP
                                                      )
WARDEN USP Terre Haute,                               )
                                                      )
                              Respondent.             )

          Order Denying Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 and
                          Directing Entry of Final Judgment

       Lloyd D. Meeks, a federal inmate incarcerated at the U.S. Penitentiary at Terre Haute,

Indiana, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241. For the reasons discussed in

this Order, his petition for writ of habeas corpus is denied.

                                   I.       Section 2241 Standard

       A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

prisoner can challenge his conviction or sentence. See Shepherd v. Krueger, 911 F.3d 861, 862

(7th Cir. 2018); Webster v. Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015). Under very limited

circumstances, however, a prisoner may employ Section 2241 to challenge his federal conviction

or sentence. Webster, 784 F.3d at 1124. This is because “[§] 2241 authorizes federal courts to

issue writs of habeas corpus, but § 2255(e) makes § 2241 unavailable to a federal prisoner unless

it ‘appears that the remedy by motion [under § 2255] is inadequate or ineffective to test the legality

of [the] detention.’” Roundtree v. Krueger, 910 F.3d 312, 313 (7th Cir. 2018). Section 2255(e) is

known as the “savings clause.” The Seventh Circuit has held that § 2255 is “‘inadequate or

ineffective’ when it cannot be used to address novel developments in either statutory or

constitutional law, whether those developments concern the conviction or the sentence.”
Roundtree, 910 F.3d at 313 (citing e.g., In re Davenport, 147 F.3d 605 (7th Cir. 1998); Brown v.

Caraway, 719 F.3d 583 (7th Cir. 2013); Webster v. Daniels, 784 F.3d 1123 (7th Cir. 2015) (en

banc)).

          The Seventh Circuit construed the savings clause in the In re Davenport holding:

          A procedure for postconviction relief can be fairly termed inadequate when it is so
          configured as to deny a convicted defendant any opportunity for judicial
          rectification of so fundamental a defect in his conviction as having been imprisoned
          for a nonexistent offense.

In re Davenport, 147 F.3d at 611. The Seventh Circuit has explained that, to fit within the savings

clause following Davenport, a petitioner must meet three conditions: “(1) the petitioner must rely

on a case of statutory interpretation (because invoking such a case cannot secure authorization for

a second § 2255 motion); (2) the new rule must be previously unavailable and apply retroactively;

and (3) the error asserted must be grave enough to be deemed a miscarriage of justice, such as the

conviction of an innocent defendant.” Davis v. Cross, 863 F.3d 962, 964 (7th Cir. 2017); Brown

v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013); see also Roundtree, 910 F.3d at 313

(acknowledging circuit split regarding Davenport conditions and holding that relitigation under

§ 2241 of a contention that was resolved in a proceeding under § 2255 is prohibited unless the law

changed after the initial collateral review).

                            II.    Factual and Procedural Background

          On February 10, 2009, Meeks and his maternal half-brother Douglas Marcel Meeks were

charged in the Southern District of Iowa in a Superseding Indictment with conspiracy to distribute

at least 50 grams of cocaine base, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A) (Count 1);

distributing at least 5 grams of cocaine base (crack cocaine), in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(B), 18 U.S.C. § 2 (Counts 2 and 3); and tampering with a person, in violation of 18

U.S.C. § 1512 (Counts 4 and 5). United States v. Meeks et al., No. 3:08-cr-00086-JAJ-TJS-2 (S.D.



                                                   2
Iowa 2008) (“Crim. Dkt.”), Dkt. 34. The two counts for tampering with a person were dismissed

prior to trial. Following a three-day trial, a jury in the Southern District of Iowa found Meeks and

his half-brother guilty of conspiracy to distribute at least 50 grams of cocaine base (Count 1) and

distributing at least 5 grams of cocaine base (crack cocaine) (Counts 2 and 3). United States v.

Meeks, 639 F.3d 522, 525-26 (8th Cir. 2011). Because Meeks had at least two prior felony drug

convictions, the court sentenced him to mandatory life imprisonment on the conspiracy count and

a concurrent term of 360 months’ imprisonment on the individual distribution count. Id.

       The prior felony drug convictions were identified by the government in a § 851

Information. Crim. Dkt. 61. The following prior convictions were:

   •   On or about February 23, 2007, in Iowa District Court in and for Scott County, Criminal
       No. FECR295066, a conviction for a controlled substance offense, Iowa Code 124.401(d),
       and sentenced to five years in prison, a Class D felony under Iowa law.

   •   On or about November 30, 1998, in Cook County, Illinois, Criminal No. 98CR17889, a
       conviction for “Other Amount Narcotic Sch I & II,” a violation of Illinois Chapter 720-
       570/401(d), and sentenced to seven years in prison, a Class 2 felony under Illinois law;

   •   On or about October 4, 1994, in Cook County, Illinois, Criminal No. 94CR12499, a
       conviction for “Amt Narc Sched I/II,” a violation of Illinois Chapter 720-570-407(b)(2)
       and sentenced to four years in prison, a Class 1 felony under Illinois law;

   •   On or about December 10, 1993, in Cook County, Illinois, Criminal No. 93CR0322001, a
       conviction for “PCS with intent any Amt I, II”, a violation of Illinois Chapter 56.5/1401
       and sentenced to 16 months’ probation, a felony under Illinois law; and

   •   On or about December 10, 1993, in Cook County, Illinois, Criminal No. 93CR1838301, a
       conviction for “PCS Any Other Amt” a violation of Illinois Chapter 56.5/1401 and
       sentenced to 16 months’ probation, a felony under Illinois law.

       In preparation for sentencing, the United States Probation Office prepared a presentence

report (PSR). Dkt. 14. The PSR found that Meeks was a career offender, under § 4B1.1(a) based

on his prior convictions for cocaine trafficking in 1994 and 1998 and for marijuana trafficking in

2007. Id. ¶ 46.




                                                 3
       The PSR calculated a total of 19 criminal history points, which yielded a Criminal History

Category VI. Id. ¶ 68. This resulted in a sentencing range of 360 months to life imprisonment.

Id. ¶ 121. However, because of Meeks’ prior felony drug convictions, a statutory mandatory term

of life imprisonment was required as to Count 1, pursuant to 21 U.S.C. § 841(b)(1)(A), so the

guideline sentencing range was life imprisonment. Id. ¶¶ 120-121.

          Meeks’ convictions and sentence were affirmed on appeal. Meeks, 639 F.3d at 529.

          In 2012, Meeks moved to vacate his convictions pursuant to 28 U.S.C. § 2255 on grounds

that he was not present at the answering of jury questions. Meeks v. United States, No. 4:12-cv-

00444-JAJ (S. D. Iowa 2012), Dkt. 1; see also Meeks v. United States, 742 F.3d 841, 842 (8th Cir.

2014). The district court denied the motion finding “no harm resulted from the absence.” Meeks,

742 F.3d at 843. The Eighth Circuit affirmed the denial of § 2255 relief. Id. It reasoned that

Meeks had failed to raise this issue on direct appeal and failed to show cause for the procedural

default. Id. at 844.

       In 2016, Meeks filed a second or successive § 2255 motion raising four claims. Meeks v.

United States, No. 4:16-cv-00399-JAJ (S.D. Iowa 2016), Dkt. 1, 6. He raised four claims: a claim

under Johnson v. United States, 135 S. Ct. 2251 (2015); a due process claim (also citing Johnson);

a double jeopardy claim; and a claim that the government did not plead in the indictment nor prove

at trial the fact of his prior felony drug convictions. Id., Dkt. 6 at 2-3. The district court summarily

dismissed the motion finding that Meeks had failed under § 2255(h) to get permission from the

appellate court to file a second or successive § 2255 motion. Id. at 4. The district court further

noted that Johnson did not apply to Meeks and his claims that were not dependent on Johnson

were untimely. Id. Meeks was denied a certificate of appealability. Id.

       Meeks now challenges his conviction and sentence in this Court pursuant to 28 U.S.C.

§ 2241.

                                                   4
                                III.    Relevant Legal Background

        Meeks was sentenced to a mandatory life sentence under 21 U.S.C. § 841(b)(1)(A).

Section 841 provides in relevant part that, “[i]f any person commits [a violation of this section]

after two or more prior convictions for a felony drug offense have become final, such person shall

be sentenced to a mandatory term of life imprisonment.” 21 U.S.C. § 841(b)(1)(A). The term

“felony drug offense” in 21 U.S.C. § 841(b)(1) is defined exclusively by 21 U.S.C. § 802(44).

Burgess v. United States, 553 U.S. 124, 130 (2008). It is defined as a prior state or federal offense

(1) punishable by more than one year in prison, and (2) that “prohibits or restricts conduct relating

to narcotic drugs, marihuana, anabolic steroids, or depressant or stimulant substances.” 21 U.S.C.

§ 802(44). The Seventh Circuit has explained that a court uses the categorical approach set forth

in Taylor v. United States, 495 U.S. 575 (1990), and Mathis v. United States, 136 S. Ct. 2243

(2016), to analyze whether a prior drug conviction qualifies as a “felony drug offense” under

§ 802(44). See United States v. Elder, 900 F.3d 491 (7th Cir. 2018).

        Under the categorical approach, in “determining whether a given state conviction qualifies

as a predicate offense,” a court “‘focus[es] solely on whether the elements of the crime of

conviction sufficiently match the elements of [the crime referenced in the federal statute], while

ignoring the particular facts of the case.’” Elder, 900 F.3d at 498 (citing Mathis, 136 S. Ct. at

2248). “A state crime may qualify as a predicate conviction only if the elements of the state crime

mirror, or are narrower than, the elements of the generic crime.” Id. at 501 (internal quotations

and citations omitted.). “If [a] state law defines the offense more broadly than the [federal statute],

the prior conviction doesn’t qualify as a [predicate offense], even if the defendant’s conduct

satisfies all of the elements of the [federal] offense.” Id. (internal quotations and citations omitted).

        “The comparison of elements that the categorical approach requires is straightforward

when a statute sets out a single (or ‘indivisible’) set of elements to define a single crime.” Mathis,

                                                   5
136 S. Ct. at 2248. The court “lines up that crime’s elements alongside those of the generic offense

and sees if they match.” Id.

       If, however, a statute is “divisible,” a modified categorical approach applies. Elder, 900

F.3d at 502. A statute is “divisible” when it “sets out one or more elements of the offense in the

alternative—for example, stating that burglary involves entry into a building or an automobile.”

Descamps v. United States, 570 U.S. 254, 257 (2013). As the Supreme Court explained in

Descamps,

       [i]f one alternative (say, a building) matches an element in the generic offense, but
       the other (say, an automobile) does not, the modified categorical approach permits
       sentencing courts to consult a limited class of documents, such as indictments and
       jury instructions, to determine which alternative formed the basis of the defendant’s
       prior conviction.

Id. Shepard v. United States, 544 U.S. 13, 20 (2005), instructs that a district court is limited to

examining “the statutory definition, charging document, written plea agreement, transcript of plea

colloquy, and any explicit factual finding made by the trial judge to which the defendant assented,”

or “to some comparable judicial record of this information.” See United States v. Black, 636 F.3d

893, 898 (7th Cir. 2011).

       The Supreme Court in Mathis further instructs that there is a difference between alternative

elements of an offense and alternative means of satisfying a single element. Mathis, 136 S. Ct. at

2250. Elements must be agreed upon by a jury. Id. at 2256. When a jury is not required to agree

on the way that a particular requirement of an offense is met, the way of satisfying that requirement

is a means of committing an offense, not an element of the offense. Id. “In determining whether

a statute is divisible, [the court] look[s] first to whether there is ‘a decision by the state supreme

court authoritatively construing the relevant statute’ and establishing which facts are elements and

which are means.” Elder, 900 F.3d at 502 (internal quotations and citations omitted). “Absent a

controlling state-court decision, the text and structure of the statute itself may provide the answer.”

                                                  6
Id. “Finally, [f]ailing those authoritative sources of state law, sentencing courts may look to the

record of a prior conviction itself for the limited purpose of distinguishing between elements and

means.” Id. at 502-03.

                                         IV.     Discussion

        Meeks argues that his prior Illinois and Iowa drug convictions should not have been used

to impose a mandatory life sentence pursuant to 21 U.S.C. § 841. See dkt. 1; dkt. 2. He further

argues that, given Mathis, his prior convictions do not qualify him as a career offender and he

should be resentenced without the career offender enhancement. Dkt. 1; dkt. 2. The United States

filed a response in opposition. Dkt. 13. Meeks filed a reply. Dkt. 17. The petition is now ripe

for ruling.

        A.     Appropriate Circuit Law Applicable to this Petition

        As an initial matter, the respondent argues that the Court should apply the “substantive law

of the Eighth Circuit” to determine if Meeks fits the savings clause of § 2255(e). See dkt. 13 at

10-14. From there, the respondent argues that Meeks may not proceed under the savings clause

because, under Eighth Circuit law, Mathis is not considered “new” law or applied retroactively on

collateral review. Id. at 11.

        Although the Seventh Circuit has instructed in Davenport that a petitioner must meet three

conditions to fit within the savings clause, the Seventh Circuit has otherwise not decided “which

circuit’s law applies to a 2241 petition brought in the district of the petitioner’s incarceration but

challenging the conviction or sentencing determination of another district court in another circuit.”

Cano v. Warden, No. 2:17-cv-00441-JMS-MJD, Dkt. 24 at 5 (S.D. Ind. July 11, 2018) (internal

citations omitted). Indeed, as recently as on December 26, 2018, the Seventh Circuit declined to

address the procedural hurdle of “whether this court should apply our own precedent or Sixth




                                                  7
Circuit precedent (or simply the law of the United States of America, since we operate within a

unified system).” Shepherd v. Krueger, 911 F.3d 861, 863 (7th Cir. 2018).

       The Court need not decide which circuit’s law applies because the case can be resolved

more simply on the merits. In other words, even if there is a circuit dispute regarding whether

Mathis is retroactive, under either Circuit’s precedent, there was not a miscarriage of justice

because Meeks was properly sentenced. Each of the three Davenport requirements to invoke the

savings clause of § 2255(e) is discussed below.

       B.      Statutory-Interpretation Case

       The parties agree that, under Seventh Circuit law, Meeks meets the first savings clause

requirement. Dkt. 13 at 13-14. He challenges his sentence under Mathis, which is a case of

statutory interpretation. Dawkins v. United States, 829 F.3d 549, 551 (7th Cir. 2016) (Mathis “is

a case of statutory interpretation”); United States v. Bess, 655 Fed. Appx. 518 (8th Cir. 2016)

(recognizing that Mathis inquiry was “whether the statutory alternatives were means or elements”).

       C.      Retroactivity

       The parties also agree that, under Seventh Circuit law, Meeks meets the second savings

clause requirement. Dkt. 13 at 13-14. The Seventh Circuit has determined that “substantive

decisions such as Mathis presumptively apply retroactively on collateral review.” Holt v. United

States, 843 F.3d 720, 721-22 (7th Cir. 2016) (internal citations omitted).

       D.      Miscarriage of Justice

       The final question is whether there has been a miscarriage of justice. Meeks argues that

there has been a miscarriage of justice because he was wrongfully sentenced as a career offender

and because he was subject to a statutorily mandatory life sentence under 21 U.S.C. § 841.




                                                  8
                1.     Career Offender

         Although Meeks was found to be a career offender under the Guidelines, his life

imprisonment sentence was imposed as a result of 21 U.S.C. § 841(b)(1)(A), which required a

mandatory minimum sentence of life, and not as a result of his career offender designation.

Accordingly, Meeks cannot obtain habeas relief to the extent he argues he is no longer a career

offender under Mathis.

                2.     Strikes Under 21 U.S.C. § 841

         Meeks was sentenced to a mandatory life sentence under 21 U.S.C. § 841(b)(1)(A) because

he had five prior felony drug convictions. Meeks only challenges four prior convictions: a 2007

Iowa felony drug conviction under Iowa Code 124.401(d); a 1998 Illinois felony drug conviction

under Illinois Chapter 720-570/401(d); and two 1993 Illinois felony drug convictions under Illinois

Chapter 56.5/1401. See dkt. 2.

         Meeks did not challenge his 1994 Illinois felony drug conviction under Illinois Chapter

720-570/407(b)(2) in his § 2241 petition. The United States argues that the challenge is waived

because it was not raised in his initial petition. Dkt. 13 at 14. Because the Seventh Circuit has

repeatedly warned that “[p]erfunctory, undeveloped arguments without discussion or citation to

pertinent legal authority are waived,” Mahaffey v. Ramos, 588 F.3d 1142, 1146 (7th Cir. 2009)

(citation omitted), Meeks’ 1994 Illinois felony drug conviction remains a predicate offense under

§ 841.

         On February 23, 2007, Meeks was convicted in Iowa District Court for Scott County,

Criminal No. FECR295066, for possession with intent to deliver marijuana, in violation of Iowa

Code 124.401(d), and sentenced to five years in prison, a class D felony under Iowa law. Meeks




                                                9
argues that Iowa Code 124.401(d) is broader than the federal drug statute because it does not

require that the crime be done “knowingly.” Dkt. 2 at 19-20; dkt. 17 at 10-12 1.

        The Court understands Meeks to be arguing that the appropriate analysis of determining

whether his prior Iowa conviction qualifies as a “felony drug offense” is to compare Iowa Code

124.401(d) to 21 U.S.C. § 841(a) and determine whether the Iowa statute covers more actions then

the federal statute. But that is not the proper analysis.

        Iowa Code 124.401 provides relevantly:

        Except as authorized by this chapter, it is unlawful for any person to manufacture, deliver,
        or possess with the intent to manufacture or deliver, a controlled substance, a counterfeit
        substance, or a simulated controlled substance, or to act with, enter into a common scheme
        or design with, or conspire with one or more other persons to manufacture, deliver, or
        possess with the intent to manufacture or deliver a controlled substance, a counterfeit
        substance, or a simulated controlled substance.

        As noted before, the term “felony drug offense” in 21 U.S.C. 841(b)(1) is defined

exclusively by § 802(44) – not 21 U.S.C. § 841(a). Burgess, 553 U.S. at 130. It is broadly defined

as any prior state or federal offense (1) punishable by more than one year in prison, and (2) that

“prohibits or restricts conduct relating to narcotic drugs, marihuana, anabolic steroids, or

depressant or stimulant substances.” 21 U.S.C. § 802(44). Because § 802(44) broadly applies to

includes any state or federal offense that “prohibits or restricts conduct relating to” certain

substances, Meeks’ argument about a requirement of “knowingly” is irrelevant. Accordingly,

Meeks’ 2007 Iowa felony drug conviction remains a predicate felony drug offense under § 841.

        Meeks has at least two predicate felony drug offenses under § 841, so the Court does not

need to continue to analyze whether his other three prior felony drug convictions remain predicates


1
  Meeks raised a number of new claims for relief in his reply brief, see dkt. 17, but these new arguments
are waived. See Griffin v. Bell, 694 F.3d 817, 822 (7th Cir. 2012) (“arguments raised for the first time in a
reply brief are deemed waived”); Hernandez v. Cook Cnty. Sheriff’s Office, 634 F.3d 906, 913 (7th Cir.
2011) (same); United States v. Foster, 652 F.3d 776 n. 5 (7th Cir. 2001) (“The reply brief is not the
appropriate vehicle for presenting new arguments or legal theories to the court.”). Accordingly, no habeas
relief is available on these newly raised grounds.

                                                     10
under § 841. Mathis did not change this analysis. Meeks cannot demonstrate a miscarriage of

justice so as to permit a § 2241 petition. Rose vs. Hodges, 423 U.S. 19, 21 (1975) (“A necessary

predicate for the granting of federal habeas relief [to a petitioner] is a determination by the federal

court that [his or her] custody violates the Constitution, laws, or treaties of the United States.”).

                                         V.      Conclusion

       For the foregoing reasons, Meeks has sought relief pursuant to 28 U.S.C. § 2241 under

circumstances which do not permit or justify the use of that remedy. His petition for a writ of

habeas corpus is denied. The dismissal of this action is with prejudice. Prevatte v. Merlak, No.

865 F.3d 894, 900 (7th Cir. 2017) (“petition should be dismissed with prejudice under 28 U.S.C.

§ 2255(e).”). Judgment consistent with this Entry shall now issue.

       IT IS SO ORDERED.




         Date: 2/26/2019


Distribution:

LLOYD D. MEEKS
41038-424
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

Electronically Registered Counsel




                                                  11
